DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  In line 11, “elongate” should be replaced with -elongated-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a width" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “manipulation section having a width”.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,744,339.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,653,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-9, and 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Sullivan, U.S. 2007/0225701 (hereinafter O’Sullivan).
Regarding claims 1, 8, 9, 12-15, and 18-19, O’Sullivan discloses (note figs. 1 and 9a-b; paragraphs 87-88) an elongated element (12) for manipulating an esophagus (see abstract) comprising: a proximal and distal end; and a proximal and distal ‘portion’, wherein the distal portion comprises a manipulation section necessarily having a ‘substantially two-dimensional’ configuration defined by ‘deviations’ extending laterally beyond a ‘path’ of the elongated element in the claimed manner (see fig. 9b), and wherein the manipulation section has a width and rigidity sufficient to move (and necessarily slightly flatten) the esophagus (see fig. 9b). 
Regarding claims 2 and 17, O’Sullivan discloses (see above) an elongated element wherein the proximal and distal portions necessarily have a ‘substantially solid structure’.
Regarding claim 3, O’Sullivan discloses (see above) an elongated element wherein the distal portion is radiopaque (see 27’s).
Regarding claims 4 and 16, O’Sullivan discloses (see above) an elongated element wherein the proximal and distal potion comprise a wire (64a-b – note fig. 5).

Regarding claim 7, O’Sullivan discloses (see above) an elongated element wherein the deviations necessarily impart the manipulation section with a shape of a ‘waveform’ (see fig. 9b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5, 10, 11, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan.
Regarding claims 5, 10, 11, and 20, O’Sullivan discloses (see above) an elongate element having a distal portion with a manipulation section for manipulating an esophagus.  However, O’Sullivan fails to explicitly disclose that the elongate element has the claimed width and diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the dimensions of the elongate element accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments that the claims have not been met by the cited reference, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written due to the breadth of limitations such as ‘distal portion,’ ‘elongated element path,’ and ‘deviations’ (see above rejections for interpretation).  While Examiner acknowledges Applicant’s arguments, it should be noted that the manipulation section depicted in fig. 9B clearly deviates from the linear ‘path’ depicted in fig. 1 in the claimed manner.  Furthermore, Examiner asserts that the manipulation section depicted in fig. 9B also deviates from the curved ‘path’ depicted in fig. 9A (i.e., slightly curved line defined by location of elongated element in fig. 9A) in the claimed manner, since the deflection of the manipulation section results in the elongated element bowing away from this initially-defined path proximal and distal to the main bend (and in the opposite direction).  Therefore, Examiner maintains that the claims have been met by O’Sullivan, as seen above.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794